IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            April 9, 2008

                                       No. 07-60010                   Charles R. Fulbruge III
                                                                              Clerk

MAGNOLIA HEALTHCARE INC; FOUNDATION HEALTH SERVICES INC

                                                  Plaintiffs-Appellees


v.

HARTFORD FINANCIAL SERVICES GROUP INC; HARTFORD
UNDERWRITERS INSURANCE COMPANY

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:04-CV-370


Before KING, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In this companion case to Hartford Underwriters Insurance Co. v.
Foundation Health Services Inc., 07-60023, Hartford Underwriters Insurance
Company attempts to appeal the district court’s order that (1) granted
Foundation Health Services and Magnolia Healthcare’s motion for partial
summary judgment, and (2) denied Hartford’s motion for declaratory judgment

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-60010

and partial summary judgment. The district court’s order is not a final
judgment, and we conclude that we have no jurisdiction over this appeal
pursuant to 28 U.S.C. § 1291 or otherwise.
     DISMISSED.




                                     2